Citation Nr: 0630648	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  06-08 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which denied the appellant's request to 
reopen a claim of entitlement to service connection for a 
skin condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2006 VA Form 9 (Appeal to the Board of Veterans' 
Appeals), the appellant requested that he be scheduled for a 
video conference hearing to be held at the RO before a 
Veterans Law Judge.  

Accordingly, this case is hereby remanded to the RO for the 
following actions:

The RO should schedule a hearing for the 
appellant to be held at the RO before a 
Veterans Law Judge in accordance with 38 
C.F.R. §§ 19.75, 20.704 (2006).

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



